Title: From James Madison to James Garrard, 18 February 1803
From: Madison, James
To: Garrard, James


SirDepartment of State 18th. February 1803.
It has been represented to the Government of the United States by the Minister of His Catholic Majesty, that from reports which are entitled to attention he has reason to fear that certain persons in the Western parts of Pennsylvania are employed in exciting the people to arm themselves, with the expectation of being joined by others from the western portion of the Union, and to proceed with hostile intentions against the Province of Louisiana. As such a procedure would be not only incompatible with the authority and dignity of the Government but dangerous to our peace with foreign nations, the President entertains the fullest confidence, that your Excellency will take the most early and efficient measures to restrain such an attempt should it be within the state of Kentucky. I have the honor to be &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   Similar letters of the same date (ibid.) were sent to Archibald Roane, governor of Tennessee, and Pennsylvania governor Thomas McKean. A paragraph was added to the latter stating, “The scene of these attempts is mentioned to be the banks of the Ohio, and the principle Instigator of them described to be a man of desperate fortunes, named Wilson.”


